DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Cho [US 2017/0205664].
As to claim 1, Cho discloses an optical film, comprising: a polarizing film [101 or 105], configured to convert light with a first wavelength into polarized light and transmit the polarized light [both are polarizing sheets which polarize light of at least one wavelength]; and a diffusion film  [221 through 203] arranged on the polarizing film, wherein the diffusion film comprises a scattering particle enabling Rayleigh scattering to occur to light with the first wavelength when encountering the scattering particle [paragraphs 44-48].
As to claim 2, Cho discloses the optical film according to claim 1, wherein a diameter d of the scattering particle and the first wavelength lambda meets a following equation: d=alpha*lambda/pi. wherein a value of a<0.3 results in occurrence of Rayleigh scattering when the light with the first wavelength lambda encounters the scattering particle, and alpha is a dimensionless particle size parameter [see paragraph 46, 33 in figure 3].
As to claim 4, Cho discloses the optical film according to claim 2, wherein the diameter of the scattering particle is smaller than 70nm [see paragraph 44-48].
As to claim 5, Cho discloses a backlight module [see figure 1], comprising a light source and an optical film [see paragraph 16], wherein the optical film comprises: a polarizing film [101 or 105], configured to convert light with a first wavelength into polarized light and transmit the polarized light [both are polarizing sheets which polarize light of at least one wavelength]; and a diffusion film [221 through 204] arranged on the polarizing film, wherein the diffusion film comprises a scattering particle enabling Rayleigh scattering to occur to light with the first wavelength when encountering the scattering particle, wherein the light source is arranged at a side of the polarizing film far away from the diffusion film [see paragraphs 44-48].
As to claim 6, Cho discloses the backlight module according to claim 5, wherein a diameter d of the scattering particle and the first wavelength lambda of light incident on the diffusion film meet a following equation d=alpha*lambda/pi. wherein a value of a<0.3 results in occurrence of Rayleigh scattering when the light with the first wavelength lambda encounters the scattering particle, and alpha is a dimensionless particle size parameter [see paragraph 46, 33 in figure 3].
As to claim 8, Cho discloses the backlight module according to claim 5, further comprising: a quantum dot film [204], arranged at a side of the diffusion film far away from the polarizing film [see figure 1], wherein quantum dots in the quantum dot film emit a second light ray under excitation of a first light ray emitted by the light source, and a wavelength of the second light ray is smaller than a wavelength of the first light ray [see paragraphs 42-44].
As to claim 9, Cho discloses the backlight module according to claim 5, further comprising: a reflective film, arranged at a side of the light source far away from the polarizing film [206].
As to claim 10, Cho discloses the backlight module according to claim 9, wherein the light source comprises a blue LED chip [paragraph 57].
As to claim 12, Cho discloses the backlight module according to claim 8, wherein in response to the light source emitting blue light, the quantum dots in the quantum dot film emit green-waveband light and red-waveband light under excitation of the blue light [see paragraph 60].
As to claim 14, Cho discloses a display device, comprising a display panel and the backlight module according to claim 5, wherein the display panel is arranged at a light- emitting surface of the backlight module [top in figure 1].
As to claim 15, Cho discloses the display device according to claim 14, wherein a diameter d of the scattering particle and the first wavelength lambda meets a following equation: d=alpha*lambda/pi. wherein a value of a<0.3 results in occurrence of Rayleigh scattering when the light with the first wavelength lambda encounters the scattering particle, and alpha is a dimensionless particle size parameter [see paragraph 46, 33 in figure 3].
As to claim 17, Cho discloses the display device according to claim 14, wherein the backlight module further comprises: a quantum dot film [204], arranged at a side of the diffusion film far away from the polarizing film [see figure 1], wherein quantum dots in the quantum dot film emit a second light ray under excitation of a first light ray emitted by the light source, and a wavelength of the second light ray is smaller than a wavelength of the first light ray [see paragraphs 42-44].
As to claim 20, Cho discloses the display device according to claim 17, wherein in response to the light source emitting blue light, the quantum dots in the quantum dot film emit green-waveband light and red-waveband light under excitation of the blue light [see paragraph 60].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Li [US 2015/0226909].
As to claims 3, 7, and 16, Cho fails to explicitly disclose wherein the polarizing film is a dual brightness enhancing film, and is configured to divide the light with the first wavelength into P-polarized light and S-polarized light with mutually perpendicular polarization directions, transmit the P-polarized light and reflect the S-polarized light.
Li teaches this was a well-known type of polarizer [see paragraph 22]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the polarizer as taught by Li with the lighting unit as taught by Cho, in order to provide for a specific configuration of polarizers and polarization which Cho does not detail [see paragraphs 59, 59-67]. Further, such polarizers are well known in the art and are generally used as a universal benchmark for polarizing films in embodiments such as the one claimed [see Li, paragraph 22]. 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kamada [US 2018/0031922].
As to claims 11 and 19, Cho fails to explicitly disclose wherein the light source comprises a plurality of blue LED chips that are equally spaced.
Kamada teaches this configuration was well known for LEDs [see 17, figure 2]. 
It would have been obvious to one having ordinary skill in the art to implement the LED spacing of Kamada with the lighting unit of Cho, in order to provide for even illumination [see Cho, paragraph 59]. 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yeo [US 2006/0056166]
As to claim 13, Cho fails to explicitly disclose wherein the reflective film is an enhanced specular reflector (ESR) film.
Yeo teaches these films are common in the art [see paragraph 103]. 

As to claim 18, Cho discloses the display device according to claim 14, wherein the backlight module further comprises: a reflective film, arranged at a side of the light source far away from the polarizing film [206], but fails to explicitly disclose the reflective film is an enhanced specular reflector (ESR) film.
Yeo teaches these films are common in the art [see paragraph 103]. 
It would have been obvious to one having ordinary skill in the art to implement the reflector film as taught by Yeo with the lighting unit as taught by Cho, depending on the type of reflection desired [see Cho, paragraph 59, noting that the examples are not limiting]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi, Isojima, Miyatake [x2] all teach similar configurations comprising a polarizing film and a diffusion film thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875